Citation Nr: 1000960	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 
1987.

With regard to the issue of entitlement to an increased 
initial disability rating for the right knee, this matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a May 2004 rating decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was filed in June 2004, a statement of the case 
was issued in May 2006.  The claim was further developed and 
readjudicated on multiple occasions following the statement 
of the case, including in connection with the issuance of a 
February 2007 supplemental statement of the case.  A 
substantive appeal was received in March 2007.  The March 
2007 substantive appeal expressly limited the Veteran's 
appeal at that time to the right knee disability rating 
issue; the Veteran withdrew the other appeal pending at that 
time for an increased rating for residuals of a left upper 
chest shell fragment wound.

The Board also observes that an additional appeal has been 
initiated, but not yet completed, on the issue of entitlement 
to a disability rating in excess of 10 percent for 
chondromalacia of the left knee.  The Veteran initiated an 
appeal on this issue from an April 2009 RO rating decision.  
A notice of disagreement was filed in June 2009, and a 
statement of the case was issued in July 2009.  During the 
Veteran's September 2009 Board hearing, his representative 
indicated that a substantive appeal will be filed on this 
issue.  The Veteran testified at a Board hearing in September 
2009, addressing both of these issues discussed above.  In 
the Board's view, once the claims file with the September 
2009 Board hearing transcript is received back at the RO in 
connection with this remand, then the transcript itself will 
constitute a substantive appeal if one has not already been 
received.  

During the September 2009 hearing, the Veteran's 
representative raised a claim for entitlement to a temporary 
total disability rating for the duration of convalescence 
associated with a 2006 left knee surgery.  This matter is 
hereby referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified during the September 2009 Board hearing 
that, regarding his knee disabilities, "it's progressively 
worse ... in the last two or three years, it's really getting 
bad."  The most recent VA examination report that appears to 
address the Veteran's right knee is dated in June 2006.  The 
Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity of a disability since the last 
examination.  VAOPGCPREC 11-95 (1995).

The June 2006 VA examination report is the most recent VA 
examination report addressing the Veteran's right knee 
disability, and it addresses the Veteran's left knee 
disability at that time.  It indicates that the examiner had 
essentially no access to any documented medical history, 
recent treatment records, or prior VA examination reports.  
The report indicates that "service medical record was 
unavailable for review," "no computerized medical records 
available for review," "no civilian medical records 
available for review," and "prior Compensation and Pension 
examination ... was unavailable for review."

The Veteran's testimony during his September 2009 Board 
hearing expressed that he believed the RO has repeatedly 
confused information concerning his left knee and his right 
knee during development of his appeals concerning the two 
disabilities.  The Veteran testified, in part, that "when I 
went up for the left knee, again they confused it with the 
right knee....  They show the right knee and it's actually the 
left knee....  They examined the left knee, but they wrote it 
up as the right knee on a different date, and then they again 
thought it was the left knee."

The Board observes that a December 2008 VA examination report 
evaluating the left knee indicates that there was "no review 
of records as no record was provided today."  The examiner 
discussed a history of left knee disability beginning with 
"first surgery was in the service in 1984."  During the 
Board hearing, the Veteran appeared to testify that his left 
knee pathology did not involve any in-service surgery, but 
that the in-service knee surgery was for his right knee 
disability.  The December 2008 VA examination report does not 
appear to assess the Veteran's right knee disability on 
appeal at all.  The Board observes that the June 2006 VA 
examination report discusses a history that includes in-
service surgery to both knees, which appears to be in 
contrast to the Veteran's hearing testimony.

The Veteran's representative expressly requested a new VA 
examination "for both his right and his left knee to 
determine the level of disability" during the September 2009 
hearing.

The Board finds that a remand to provide a new VA examination 
evaluating the severity of service-connected disability of 
both knees is warranted.  In light of the Veteran's testimony 
regarding progressively worsening symptoms in his knees 
during the period of greater than three years since the most 
recent VA examination addressing both knees, in light of the 
fact that none of the recent pertinent VA examination reports 
were authored with the benefit of review of any pertinent 
medical records, and in light of the Veteran's testifying to 
his belief that at least one prior VA examination report 
confuses his left knee with his right, the Board believes 
that the Veteran's request for a new updated VA examination 
is reasonable.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The Veteran should be scheduled for an 
appropriate examination of both knees.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in detail 
to permit evaluation under the applicable 
Diagnostic Codes; the examiner's report 
should address any pertinent limitation of 
ranges of motion, recurrent subluxation, 
lateral instability, symptomatic cartilage 
dislocation or removal, etc.  The Board 
requests that the following questions be 
answered after reviewing the claims file 
and examining the Veteran:

a)  For the left knee and for the right 
knee, please clearly report the ranges 
of motion for extension and flexion.

b)  For each range of motion described 
above, please comment on whether there 
is any additional functional loss due 
to pain, weakness, fatigue, and/or 
incoordination, including during flare-
ups.  Any additional functional 
limitation of any range of motion 
should be described in degrees.

c)  Based upon current examination 
findings as well as a review of the 
claims folder, the medical examiner is 
asked to offer a medical opinion as to 
whether the Veteran's knee disabilities 
manifest in recurrent subluxation or 
lateral instability and, if so, whether 
such is slight, moderate, or severe?

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the Veteran's knee 
rating claims as appropriate.  If any 
claim on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


